 1   McGREGOR W. SCOTT
     United States Attorney
 2   ALYSON A. BERG
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, California 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Defendant Richard v. Spencer,
 6   Secretary of the United States Department of the Navy
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10   WILLIAM ALBRO,                                     )   Case No. 1:18-cv-01156 DAD/JLT
                                                        )
11                          Plaintiff,                  )   STIPULATION FOR AN EXTENSION
                                                        )   TO FILE DEFENDANT’S RESPONSE
12   v.                                                 )   TO THE COMPLAINT AND FOR A
                                                        )   CONTINUANCE OF THE
13   RICHARD V. SPENCER, SECRETARY OF                   )   SCHEDULING CONFERENCE;
     THE UNITED STATES DEPARTMENT OF                    )   [PROPOSED] ORDER
14   THE NAVY,                                          )
                                                        )
15                          Defendant.                  )
                                                        )
16

17          Defendant Richard V. Spencer (“Defendant”) and Plaintiff William Albro (“Plaintiff”),

18   (collectively “the parties”), stipulate, by and through their undersigned counsel, for an extension to file

19   Defendant’s response to the Complaint and for a continuance of the Scheduling Conference.

20          Due to the voluminous documents to review in preparation of Defendant’s appropriate response,

21   and the Christmas holidays, the parties have agreed to a thirty-day extension for the Defendant to file its

22   response, which will now be filed on February 13, 2019. The parties further request that the Scheduling

23   Conference currently set for January 16, 2019, be continued to a date and time selected by the Court

24   after the Defendant’s response is filed.

25   //

26   //

27   //

28
     STIPULATION FOR AN EXTENSION TO FILE DEFENDANT’S RESPONSE TO THE COMPLAINT AND
29   FOR A CONTINUANCE OF THE SCHEDULING CONFERENCE; [PROPOSED] ORDER
                                                                                                                   1
30
 1                                                   Respectfully submitted,

 2   Dated: December 21, 2018                       McGREGOR W. SCOTT
                                                    UNITED STATES ATTORNEY
 3

 4
                                                    ALYSON A. BERG
 5                                                  Assistant United States Attorney
                                                    Attorney for the Defendant
 6

 7

 8   Dated: December 21, 2018
                                                   JOHN T. HARRINGTON
 9
                                                   Attorney for the Plaintiff
10

11

12                                             [PROPOSED] ORDER
13          Having reviewed the stipulation submitted by the parties and good cause appearing, it is hereby
14   ordered that Defendant’s response to the Complaint is due on or before February 13, 2019 and that the
15   Scheduling Conference is continued to April 2, 2019 at 9:00 a.m.
16

17   IT IS SO ORDERED.

18      Dated:     January 7, 2019                              /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28
     STIPULATION FOR AN EXTENSION TO FILE DEFENDANT’S RESPONSE TO THE COMPLAINT AND
29   FOR A CONTINUANCE OF THE SCHEDULING CONFERENCE; [PROPOSED] ORDER
                                                                                                              2
30
